   Case 1:21-cr-00164-RCL Document 23 Filed 06/23/21 Page 1 of 1




CO 526 Rev. S/2018




           UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                    FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
                     vs.                      )       Criminal Case No.: 21-CR-164 (RCL)
                                              )
                                              )
ANNA MORGAN-LLOYD                             )
                                              )


                                     WAIVER OF TRIAL B JURY

         With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.




                                                      Defendant


                                                       ,
                                                           ~cjf/2.t'
                                                            ,
                                                                     { I{'j/u L 1 1,, t                >"




                                                      Counsel for Defendant        ·




l coruient:



J?~                    States attorney


Approved:


   ~             t- ~                                 Date:   &/   7.,' /-z/
United States District Judge
